—Judgment unanimously affirmed. Memorandum: Defendant pled guilty to one count of criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31). The court imposed "a four-month definite sentence” and "probation for a period of up to five years”. The sentence is made concurrent by operation of law (see, Penal Law § 60.01 [2] [d]; People v Piwowar, 101 AD2d 686). (Appeal from Judgment of Erie County Court, McCarthy, J.—Criminal Sale Controlled Substance, 5th Degree.) Present—Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.